



Summary of

Dollar General Corporation Supplemental Executive Disability Program

(Pre-2005)




Dollar General Corporation (the “Company”) has purchased individual disability
policies for the following named executive officers: David Perdue, Chairman and
Chief Executive Officer, and Stonie O’Briant, Executive Vice President of
Merchandising, Marketing and Strategic Planning. These policies were purchased
prior to the establishment on December 7, 2004 of the Company’s Supplemental
Disability Program for officers and certain highly compensated employees. These
policies will continue on an individual basis and the Company will continue
paying premiums.




Prior to December 7, 2004, the Company established a supplemental disability
program for officers with annual base salaries greater than $400,000.
UnumProvident was the insurance provider and issued individual disability
insurance policies to eligible officers.  The Company pays the premiums and also
grosses up these payments to cover required taxes.  This supplemental disability
program was effective for policies written prior to January 1, 2005.




This program provides a disability income benefit to at least age 65 and
generally in the amount of 60% of base salary as offset by the amount of any
other disability income protection provided to employees on a group or
individual basis, including without limitation the Company's long-term
disability plan for exempt salaried employees.  The disability insurance is
subject to individual underwriting.    The specific amount of supplemental
disability coverage available to eligible officers under these policies is the
lesser of 60% of base salary in excess of $400,000; $5,000 per month; or the
maximum amount of coverage permitted by the insurance provider based on its
maximum issue and participation underwriting guidelines.  Prior to January 1,
2005, the Company's group long-term disability plan for exempt salaried
employees provided a benefit of up to 60% of base salary with a maximum of
$20,000 per month. Effective January 1, 2005, the maximum was reduced to $15,000
per month and a new supplemental disability program was established.

